                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:04-cr-00120-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 FREDERICK MAURICE BROWN,                        )                         ORDER
                                                 )
        Defendant.                               )
                                                 )



       THIS MATTER is before the Court on Defendant’s pro se Motion for Reduced Sentence

under the First Step Act (Doc. No. 79) and for the United States’ Motion for an Extension of Time

(Doc. No. 83).

       On December 10, 2019, Defendant filed this Motion for a Reduced Sentence under the

First Step Act. (Doc. No. 79). On May 19, 2020, the Government responded in opposition and

requested an extension of time. (Doc. Nos. 82-83). Subsequently, the Defendant has already been

released from prison after serving his sentence of 121 months. Therefore, the Motions for a

Reduced Sentence under the First Step Act (Doc. No. 79) and Motion for an Extension of Time

(Doc. No. 83) are MOOT.

       IT IS SO ORDERED.

                                         Signed: October 9, 2020




                                         SEALED DOCUMENT with access to Court Only.
                                                1



         Case 3:04-cr-00120-FDW Document 85 Filed 10/09/20 Page 1 of 1
